DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are not persuasive and with respect to claims 7-8 are moot in view of a new ground of rejection.
Applicant’s Representative argues on page 12 of the remarks that “that the presently claimed invention directly translates the virtual address into a corresponding physical address by using the hash function without translating the virtual address into a physical address through a process of searching for the physical address corresponding to the virtual address in a mapping table.”
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly translates the virtual address into a corresponding physical address by using the hash function without translating the virtual address into a physical address through a process of searching for the physical address corresponding to the virtual address in a mapping table) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s Representative argues on page 13 of the remarks that in the presently claimed invention “the bits of the virtual address are input values of the hash function, and bits of the physical address are output values of the hash function.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bits of the virtual address are input values of the hash function, and bits of the physical address are output values of the hash function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative argues on page 13 of the remarks that “the hashes of the Pape are not physical address corresponding to the virtual address.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hashes are physical address corresponding to the virtual address) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative further argues on page 13 of the remarks that Pape fails to disclose “directly translating the virtual address into a corresponding physical address by using the hash function.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly translating the virtual address into a corresponding physical address by using the hash function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s Representative argues on page 14 of the remarks with respect to claims 1 and 13 that Pape fails to teach or suggest directly translating the virtual address into a corresponding physical address by using the hash function mapped to the virtual address.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly translating the virtual address into a corresponding physical address by using the hash function mapped to the virtual address) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular claim 7 recites “using a hash function pre-mapped to the virtual address.” This limitation is not supported by the original disclosure and a review of the specification did not reveal any pre-mapping of a hash function. Thus, claims 7-12 recite new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being anticipated by Pape; John et al. (US 20180024941 A1) and Lin; Kwun-Nan Kevin et al. (US 20140334494 A1).
 	Regarding claim 7, Pape discloses a data processing structure comprising: a calculation circuit configured by a plurality of calculators which perform calculations according to a command provided from a central processing unit (CPU) [FIG. 7: determine 1st and 2nd values]; and a memory manager with an internal memory configured to translate a virtual address provided from the CPU into a physical address by using a hash function, and provide the translated physical address and the command provided from the CPU, to an external memory [FIGs. 4, 6; ¶0021, 0051: using the hash circuit, receive virtual address, address in TLB, search TSBs for virtual address, retrieve physical address from TLB]. 
 	Pape does not explicitly disclose a hashing function pre-mapped to a virtual address.
Lin discloses a hashing function pre-mapped to a virtual address [FIGs. 2-6: a virtual hash table 204].
It would have been obvious to one of ordinary skill in the art to have a hash function pre-mapped to the virtual address in order to provide techniques for virtualizing hardware hash tables (¶0010). 	Regarding claim 8, Pape discloses the data processing structure according to claim 7, wherein the external memory reads data according to the physical address and the command provided from the memory manager, and provides the read data to the plurality of calculators of the calculation circuit, and wherein the plurality of calculators perform calculations corresponding to the command, for the data provided from the external memory [FIGs. 1-7; Abstract; ¶0021, 0051]. 
Claims 1-2, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pape; John et al. (US 20180024941 A1) and Dinechin; Christophe de et al. (US 20060026383 A1)
 	Regarding claim 1, Pape discloses a memory manager comprising: an internal memory including a V2H (virtual address to hash function) table in which at least one virtual address group and type information on a hash function mapped to the virtual address group are stored [Abstract, ¶0021: a system having a map of a given virtual address to a corresponding physical address wherein a circuit generating a plurality of hash values to retrieve data from memories where each hash value depends on a respective address], and a hash function circuit configured to check, when a virtual address is provided from a host, type information on a hash function mapped to a virtual address group including the virtual address, by referring to the V2H table included in the internal memory, and translate the virtual address into a physical address by using the hash function corresponding to the type information [¶0051, 0021: using multiple hashes of virtual address bits to select the TSB with the highest probability of including the desired information; searching and finding in a TLB a translation for a desired virtual address].  	Pape does not explicitly disclose an exception mapping table in which at least one exception virtual address not translated into a physical address by the hash function in the virtual address group and a physical address mapped to the exception virtual address are stored.
 	Dinechin, however, discloses an exception mapping table in which at least one exception virtual address not translated into a physical address by the hash function in the virtual address group and a physical address mapped to the exception virtual address are stored [¶0028, 0035, Claim 1: a virtual hash page table located in memory for when a TLB miss and a fault occur and when an entry is not found (the corresponding virtual address is not translated) within a TLB with a virtual page address equal to the virtual page address within the virtual memory address].
	It would have been obvious to one of ordinary skill in the art to have an exception mapping table in which at least one exception virtual address not translated into a physical address by the hash function in the virtual address group and a physical address mapped to the exception virtual address are stored in order to efficiently virtualize physical memory and virtual-address translation mechanisms (¶0002).
 	Regarding claim 2, Dinechin discloses the memory manager according to claim 1, wherein the V2H table includes at least one V2H entry, and wherein the V2H entry includes a base virtual address field, a virtual address size field, a hash function type information field, and an exception field indicating whether or not an exception virtual address exists [¶0035, 0038, Claim 1: a virtual hash page table located in memory for when a TLB miss and a fault occur and when an entry is not found (the corresponding virtual address is not translated) within a TLB with a virtual page address equal to the virtual page address within the virtual memory address].  	Regarding claim 9, the rationale in the rejection of claim 1 is herein incorporated.  	Regarding claim 10, the rationale in the rejection of claim 2 is herein incorporated.  	Regarding claim 11, Dinechin discloses the data processing structure according to claim 9, wherein the exception mapping table comprises an EV2P (exception virtual address to physical address) entry which is configured by the at least one exception virtual address and a physical address mapped to the at least one exception virtual address [¶0035, 0038, Claim 1: a virtual hash page table located in memory for when a TLB miss and a fault occur and when an entry is not found (the corresponding virtual address is not translated) within a TLB with a virtual page address equal to the virtual page address within the virtual memory address].  	Regarding claim 12, Dinechin discloses the data processing structure according to claim 11, wherein the EV2P entry includes an exception virtual address field, a physical address field, and a hash function field indicating whether an exception virtual address stored in the exception virtual address field is associated with a hash function [¶0035, 0038, Claim 1: a virtual hash page table located in memory for when a TLB miss and a fault occur and when an entry is not found (the corresponding virtual address is not translated) within a TLB with a virtual page address equal to the virtual page address within the virtual memory address].  	Regarding claim 13, Pape discloses a method for generating address translation information, comprising: checking whether mapping for a virtual address group as a mapping target, by using a first hash function selected among a plurality of hash functions is possible [Abstract, ¶0021: a system having a map of a given virtual address to a corresponding physical address wherein a circuit generating a plurality of hash values to retrieve data from memories where each hash value depends on a respective address]; determining whether all virtual addresses in the virtual address group as the mapping target are translated into physical addresses by the selected first hash function [¶0051, 0021: using multiple hashes of virtual address bits to select the TSB with the highest probability of including the desired information; searching and finding in a TLB a translation for a desired virtual address]. 
 	Pape does not explicitly disclose generating, when all the virtual addresses are translated into physical addresses, a V2H (virtual address to hash function) entry in which an exception field storing an information indicating whether an exception virtual address exists is set to a first value indicating that no exception virtual address exists.  	Dinechin, however, discloses generating, when all the virtual addresses are translated into physical addresses, a V2H (virtual address to hash function) entry in which an exception field storing an information indicating whether an exception virtual address exists is set to a first value indicating that no exception virtual address exists [¶0028, 0035, Claim 1: a virtual hash page table located in memory for when a TLB miss and a fault occur and when an entry is not found (the corresponding virtual address is not translated) within a TLB with a virtual page address equal to the virtual page address within the virtual memory address].
	It would have been obvious to one of ordinary skill in the art to have an exception mapping table in which at least one exception virtual address not translated into a physical address by the hash function in the virtual address group and a physical address mapped to the exception virtual address are stored in order to efficiently virtualize physical memory and virtual-address translation mechanisms (¶0002).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-17 will be reassessed for patentability once the 112(b) indefiniteness is resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin; Kwun-Nan Kevin et al. (US 20140334494 A1) discloses a system with a plurality of virtual hash tables.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   September 11, 2020                    	By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246